UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
CARLTON WALKER,

                                  Plaintiff,

                        -against-                                              18-CV-6082 (NSR)

NEW YORI( STATE DEPARTMENT OF                                                 OPINION & ORDER
CORRECTION AND COMMUNITY
SUPERVISION, ET AL.,

                                  Defendants.

NELSONS. ROMAN, United States District Judge:

         Plaintiff Carlton Walker initiated this matter against above named Defendants for

recovery under 42 U.S.C. § 1983 for Defendants' alleged constitutional violations. 1

("Complaint" ECF No. 3 .) Cunently before the Comi are Plaintiffs motion to disqualify this

Court, Judge Nelson S. Roman from presiding over this case pursuant to 28 U.S.C. § 144 and

§ 455(a), (b)(l) and Plaintiff's motion for reconsideration. (ECF Nos. 5 & 13.) For the reasons

set fmih below, Plaintiff's motions are DENIED.


    A. Motion for Disqualification


         Under§ 144, if a judge finds that a movant's affidavit seeking to disqualify him

establishes legally sufficient claims of personal bias or prejudice, he must proceed no fmiher and

allow another judge to be assigned to the proceeding. 28 U.S.C. § 144. "Where, however, the

supporting affidavit is insufficient on its face, this forbearance requirement is no.t 'triggered.' "

Role v. Eureka Lodge No. 434, 402 F.3d 314, 318 (2d Cir. 2005) (per curiam). Section 455, in

relevant part, requires a judge to recuse himself in any proceeding in which: his impartiality


1
 Initially, this matter was paii of an action brought with other plaintiffs. The Court severed the action into separate
actions by an order issued on June 19, 2018. (ECf No. 1.)
might be reasonably questioned or where he has personal bias concerning a party or personal

knowledge of disputed evidentiary facts. 2 28 U.S.C. § 455(a), (b)(l); United States v. Wolfson,

558 F.2d 59, 61 (2d Cir. 1977).


        Recusal is required both when there is actual bias or partiaHty and when there is the

appearance ofpaiiiality. US. v. El-Gabrowny, 844 F. Supp. 955,961 (S.D.N.Y. 1994) (quoting

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988)). The standard for

determining the existence, or nonexistence, of partiality is objective; paiiiality is determined by

first examining the law and facts and then analyzing whether a reasonable person who knows

and understands all the relevant information would recuse the judge. In re Drexel Burnham

Lambert Inc., 861 F.2d 1307, 1313 (2d Cir. 1988); El-Gabrowny, Corp., 844 F. Supp. at 961.

Disqualification is typically determined only based upon "extrajudicial conduct ... not conduct

which arises in a judicial context." Apple v. Jewish Hosp. & Med. Ctr., 829 F.2d 326, 333 (2d

Cir. 1987). When, as here, the request for disqualification is based on conduct in a judicial

context, there are no grounds for recusal unless the moving party shows that the judge acted with

pervasive bias, meaning action that is so "extreme as to display clear inability to render fair

judgment," also known as pervasive bias. Liteky v. United States, 510 U.S. 540,551 (1994);

McCenzie v. McClatchie, No. 05-CV-618A(F), 2008 WL 138085, at *2 (W.D.N.Y. Jan. 10,

2008). Motions for recusal fall under the discretion of the district court. In re Drexel Burnham

Lambert Inc., 861 F.2d at 1312.


        Here, Plaintiffs affidavit is insufficient to supp01i claims of personal bias, impaiiiality,

the appearance of impartiality, or personal knowledge of disputed facts. Plaintiffs complaints


2
  Section 455(a) contains broader grounds for disqualification than§ 144 or§ 455(b)(l) and requires a judge to
recuse himself in "any proceeding in which his impartiality might reasonably be questioned." 28 U.S.C. § 455(a);
Apple v. Jewish Hosp. & Med. Ctr., 829 F.2d 326,333 (2d Cir.1987).
appear to be that (1) the severance of the action was manifestly unjust and (2) there has been no

"movement[] at all on the case," referring to the in forma pauperis application and the motion for

reconsideration. Plaintiff argues, without providing suppmt beyond the Court's language in past

orders, that the Comt has engaged in "improper conducts" and "manifestly unjust actions and

inactions. Clearly, Plaintiffs request for disqualification is based on conduct in a judicial

context, the administration of his case, and Plaintiff fails to show conduct that is so extreme as to

clearly indicate that the Comt is unable to render a fair judgment.

       First, the court severed the previous action into individual cases, including Plaintiffs

case, because it found that allowing the action to proceed as a multi-plaintiff case "would result

in unfairness to Plaintiffs and does not serve the ends of judicial economy." (ECF No. 1.) The

decision of whether to sever a matter rests with the discretion of the district comt, and the Comt

properly exercised its discretion in severing this matter. Fed. R. Civ. P. Rule 20(b); see United

States v. Page, 657 F.3d 126, 129 (2d Cir. 2011); Next Phase Distribution, Inc. v. John Does 1-

27, 284 F.R.D. 165, 166 (S.D.N.Y. 2012).

        Second, the court has responded to Plaintiffs informa pauperis status application and

responds to his motion for reconsideration as pait of this opinion, below. (ECF No. 14.) While

delay is regrettable, it is often unavoidable in the busy district comts of the Southern District of

New York. Mere delay; without other facts or law, is not evidence of partiality or the appearance

of paitiality and certainly does not rise to the extremity required to impose liability for a judge's

activity carried out in his judicial role. See Shu Ling Ni v. Bd. of Immigration Appeals, 439 F.3d

177, 181 (2d Cir. 2006) (holding that the petitioners failed to show that a judge had pervasive

bias due to his knowledge of their prior proceedings); see also Palmer v. Wyeth, 163 F.3d 1354,

1354 (5th Cir. 1998) (per curiam) (holding that delay in ruling on motions did not necessitate
recusal); Loranger v. Stierheim, 10 F.3d 776, 780- 81 (11th Cir. 1994) (holding that neither

delay nor adverse rulings were "pervasive bias"). With no other basis besides the severance and

the Court's delay in responding to his motions, his affidavit is legally insufficient on its face.

Based on the facts and law, a reasonable person could not find this Court to be partial or that

there is the appearance of paiiiality.

    B. Motion for Reconsideration

        Reconsideration of a Cami's previous order is "an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources." In re Initial

Pub. Offering Sec. Litig., 399 F. Supp. 2d 298, 300 (S.D.N.Y. 2005) (internal citation and

quotation omitted), aff'd sub nom. Tenney v. Credit Suisse First Boston Corp., No. 05-CV-3430,

2006 WL 1423785, at* 1 (2d Cir. 2006). Motions for reconsideration are governed by Local

Civil Rule 6.3 and Federal Rule of Civil Procedure 60(b), and "[t]he standard for granting a

motion for reconsideration ... is strict." Targum v. Citrin Cooperman & Co., LLP, No. 12-CV-

6909(SAS), 2013 WL 6188339, at *1 (S.D.N.Y. Nov. 25, 2013). Indeed, reconsideration will

generally be denied " 'unless the moving paiiy can point to controlling decisions or data that the

court overlooked-matters, in other words, that might reasonably be expected to alter the

conclusion reached by the comi.' "Pac. Life Ins. Co. v. Bank of NY Mellon, No. 17-CV-

1388(KPF), 2018 WL 1871174, at *1 (S.D.N.Y. Apr. 17, 2018) (quoting Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). A motion for reconsideration, however, "is not a

vehicle for ... presenting the case under new theories ... or otherwise taking a second bite at the

apple." Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quotation and citation omitted). Nor is such a motion "an occasion for repeating old arguments
previously rejected .... " RSM Prod. Corp. v. Fridman, No. 06-CV-11512, 2008 WL 4355406,

at *2 (S.D.N.Y. Sept. 23, 2008) (internal quotation marks omitted).

       Further, the decision to grant or deny a motion for reconsideration rests within "the sound

discretion of the district court." Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal

quotation marks omitted).

       Plaintiffs motion for reconsideration focuses on the Court's June 29, 2017 Order of

Service. (No. l 7-CV-2531, ECF No. 6.) Plaintiff objects to the Order of Service because the in

forma pauperis application had not yet been decided, and the Order of Service required Plaintiffs

to effectuate service despite their "physical limitations" and their desire to proceed in forma

pauperis. (No. 18-CV-6082, ECF No. 6.) Because the informa pauperis decision has been

decided and denied, the Court dismisses Plaintiffs motion for reconsideration as moot.



                                          CONCLUSION


       Plaintiffs motions are DENIED. The Clerk of the Court is directed to terminate the

motion at ECF No._ 13. The Clerk of Court is further directed to mail a copy of this order to

Plaintiff and to show proof of service on the docket.

SO ORDERED.


 Dated:    February 14, 2019
           White Plains, New York

                                                             NELSON S. ROMAN
                                                           United States District Judge
